Rice, J.
 In view of the testimony in this case, I fail to see that there is any evidence to submit to the jury from which a contract of agency could be inferred.
In fact, the evidence impresses me as being to the contrary; because the plaintiff in this case stated to Mrs. Goetz, when he went there, “I will bring my client around to see the house.” It seems to me that this statement would be a circumstance opposed to the idea of agency, as between Berman and the owner of the property or Mrs. Goetz. The plaintiff said he had clients who had engaged him to secure a house for them, and it would be reasonable to infer that he was acting for his clients, and not acting as the agent of the defendant.
Unless an agency either express or implied is proved, it would be impossible, in my mind, Mr. Finger, for you to recover on your count of quantum meruit.
Therefore, I will order a nonsuit in this case.
Mr. Finger: I decline to accept a nonsuit.
Rice J.
(charging the jury). This is a case brought by Joseph Berman, the plaintiff, against Max Goetz, the defendant, to recover commission for sale of the property 1216 West street, which the plaintiff claims he sold as agent for the defendant.
• The court, in stating its reasons for granting a nonsuit, or indicating that it would grant a nonsuit, stated that under the pleadings in this case and under the facts, before the plaintiff would be entitled to a recovery, it would be necessary for him to show an express contract of agnecy between the plaintiff and the defendant, or circumstances from which it would be reasonable for the jury to infer the existence of a contract of agency.
The court is of the opinion that there are no facts or circumstances present in the case to submit to the jury from which it could reasonably infer, or from which it would be possible for it to infer, that a contract of agency, either express or implied, for the sale of this property, existed between Joseph Berman and Max Goetz. For that reason, the court instructs you to find a verdict for the defendant.
Verdict for defendant.